Case 2:16-cv-02056-MWF-JPR Document 536 Filed 12/14/18 Page 1 of 2 Page ID #:27527


    1   BRYAN A. MERRYMAN (SBN 134357)
        bmerryman@whitecase.com
    2   EARLE MILLER (SBN 116864)
        emiller@whitecase.com
    3   RUSSELL J. GOULD III (SBN 313352)
    4   russell.gould@whitecase.com
        WHITE & CASE LLP
    5   555 S. Flower Street, Suite 2700
        Los Angeles, CA 90071-2433
    6   Telephone: (213) 620-7700
    7   Facsimile: (213) 452-2329

    8   JAMES K. LEE (SBN 162350)
        james.lee@arnoldporter.com
    9   ARNOLD & PORTER KAYE SCHOLER LLP
        777 S. Figueroa Street, 44th Floor
   10   Los Angeles, CA 90017-5844
   11   Telephone: (213) 243-4000
        Facsimile: (213) 243-4199
   12   Attorneys for Plaintiff
   13   THE EXPORT-IMPORT BANK OF KOREA
   14                            UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
   15
        THE EXPORT-IMPORT BANK OF Case No. 2:16-cv-02056-MWF-JPR
   16   KOREA, an agency or instrumentality
        of the Republic of Korea,           PLAINTIFF THE EXPORT-IMPORT
   17                                       BANK OF KOREA’S STATUS
                        Plaintiff,          REPORT REGARDING
   18                                       SETTLEMENT PURSUANT TO
   19          v.                           NOVEMBER 28, 2018 SCHEDULING
                                            ORDER
   20   ASI CORPORATION, a Delaware
        corporation; ASI COMPUTER
   21   TECHNOLOGIES, INC., a California Pretrial Conf.: January 4, 2019
        corporation; BILL CHEN a/k/a TA     Trial: January 15, 2019
   22   WEI CHEN, an individual; HENRY      Judge: Hon. Michael W. Fitzgerald
   23   CHEN a/k/a HUNG CHEN, an
        individual; FRANCES CHOU a/k/a
   24   MEI LING CHOU a/k/a FRANCES
        MEILING CHOU, an individual;
   25   CHRISTINE LIANG a/k/a
        CHRISTINE LI-YIN LIANG a/k/a LI
   26   YIN CHU, an individual,
   27
                             Defendants.
   28

        AMERICAS 97735941                                STATUS REPORT REGARDING SETTLEMENT
Case 2:16-cv-02056-MWF-JPR Document 536 Filed 12/14/18 Page 2 of 2 Page ID #:27528


    1             Pursuant to the Court’s November 28, 2018 scheduling order (Dkt. No. 513),
    2   plaintiff The Export-Import Bank of Korea hereby submits the following status
    3   report regarding settlement: The parties participated in a mediation on June 28,
    4   2018 with mediator Jeff Kichaven. The mediation was unsuccessful. In addition,
    5   counsel for the parties discussed the possibility of settlement at their Local Rule 16-
    6   2 meeting on December 11, 2018. The parties were unable to agree.
    7
    8
    9   Dated: December 14, 2018                    WHITE & CASE LLP
   10                                               By:    /s/ Bryan A. Merryman
   11                                                        Bryan A. Merryman
   12                                               Attorneys for Plaintiff
                                                    The Export-Import Bank of Korea
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -1-
        AMERICAS 97735941                                       STATUS REPORT REGARDING SETTLEMENT
